Breitel, J.
(dissenting). I dissent and vote to affirm the order, on the ground that under rule 113 of the Buies of Civil Practice a defendant’s motion for summary judgment will not lie in an action for nuisance unless the defense is based upon written documents. An action for nuisance is not specified in the rule as one in which a defendant’s motion for summary judgment may be entertained on nondocumentary proof. While so much of the complaint as relates to the zoning violation is refuted by documents, the claim based on nuisance is not. Begardless of the skimpiness of the affidavits in establishing a claim based on nuisance, summary judgment under rule 113 may not be granted.
The order of Special Term should be affirmed.
Dobe, J. P., Cohn and Van Vooehis, JJ., concur in Per Curiam opinion; Bbeitel, J., dissents and votes to affirm, in opinion, in which Callahan, J., concurs.
Order reversed and defendant’s motion for summary judgment dismissing the complaint granted. Settle order on notice.